MEMORANDUM **
Joel Galvez-Covarrubias petitions for review of an order of the Board of Immigration Appeals (“BIA”) denying his third motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252 and we review for abuse of discretion. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
The BIA did not abuse its discretion in denying Galvez-Covarrubias’s motion to reopen as untimely and number-barred. See 8 C.F.R. 1003.2(c)(2) (2005) (allowing a party one motion to reopen, and requiring that motion be filed within ninety days of the agency’s final order).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.